DETAILED ACTION
Remark of Applicants on 09/08/2021 has been considered. 
Claims 1-25 are pending. 
 
Reason for allowance
 
	 
Claims 1-9 are allowed. 
The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a device package comprising: one or more dies disposed on a first substrate, one or more interconnects vertically disposed on the first substrate, a mold layer disposed over and around the one or more dies, the one or more interconnects, and the first substrate, and a second die disposed on a second substrate, wherein the first substrate is electrically coupled to the second substrate with the one or more interconnects, and wherein the one or more interconnects are directly disposed on at least one of a top surface of the first substrate and a bottom surface of the second substrate without an adhesive layer. 
Claims 10-18 are allowed. 
The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a method of forming a device package comprising: disposing one or more dies disposed on a first substrate, disposing one or more interconnects vertically disposed on the first substrate, disposing a mold layer disposed over and around the one or more dies, the one or more interconnects, and the first substrate, and a second die disposed on a second substrate, wherein the first substrate is electrically coupled to the second substrate with the one or more interconnects, and wherein the one or more interconnects are directly disposed on at least one of a top surface of the first substrate and a bottom surface of the second substrate without an adhesive layer. 

Claims 19-25 are allowed. 
The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a first set of interconnects vertically disposed on the first substrate or one or more top surfaces of the first set of dies; a first mold layer disposed over and around the first set of dies, the first set of interconnects, and the first substrate; a second set of one or more dies disposed on a second substrate; a second set of interconnects vertically disposed on the second substrate or one or more top surfaces of the second set of dies; a second mold layer disposed over and around the second set of dies, the second set of interconnects, and the second substrate; and a third set of one or more dies disposed on a third substrate, wherein the first substrate is electrically coupled to the second and third substrates with the first and second set of interconnects, and wherein the first and second set of interconnects are directly disposed on the top surfaces of the first and second substrates or the top surfaces of the first and second set of dies without an adhesive layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THAO P LE/
Primary Examiner, Art Unit 2818